On Rehearing.
In its motion for rehearing plaintiff in error cites the cases of Warren v. Harrold, 92 Tex. 417, 49 S. W. 364, and State National Bank v. Hester (Tex. Civ.. App.) 1 S.W.(2d) *523915, as authorities for the contention that it properly predicated its action upon the note itself rather than upon an action of damages for deceit or upon appellee’s express or implied warranty of authority.
There is language in the two cases cited which would seem to justify the contention, although it seems to us that the facts of the cases did not present for determination this exact question. Had. our decision rested alone upon this holding, we might experience some difficulty in determining the status of the law in this state upon the question, hut, since we think that our holding is justified on the other ground upon which it is based, it becomes unnecessary to consider the effect of the holdings of the cases relied upon.
We have carefully considered the motion, and same is overruled.